DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Appeal Brief filed on 3/21/2022, PROSECUTION IS HEREBY REOPENED. A non-final office action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                             
Response to Arguments


Applicant’s arguments filed on 11/1/2021 are persuasive regarding “paired user equipment (UE) identifiers”, however this clarification results in the following 35 U.S.C. 112(b) rejection below.  

Information Disclosure Statement
The information disclosure statement filed on 3/3/2021 has been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 30, 37 and 43 recite “paired user equipment (UE) identifiers” and then continues by again stating “the identifier for UE identification”.  It has not been clear to the Examiner until the Applicant’s most recent arguments that these two statements are referring to two different identifiers.  At minimum, the claim should state “first identifier” and “second identifier” when referring to two different identifiers.  
Accordingly, claims 25-29, 31-36, 38-42 and 44-49 are rejected as well for being dependent upon and failing to correct the deficiencies found in claims 24, 30, 37 and 43.
  






Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a recitation of circuitry within the network node to “determine that the identifier for UE identification to the network node uniquely identifies a UE to the network node”. Applicant’s claim 37 recites utilizing a result without any structure to obtain said result.  
Claims 38-42 are rejected for being dependent upon and failing to correct the deficiencies found in claim 37. 

  Claim Rejections - 35 USC § 102







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serravalle EP-2,519,043A1.
Regarding claim 24, Serravalle teaches a method of message validation performed by a network node, the method comprising:
receiving, over an interface between the network node (Fig. 4a [eNodeB] or Fig. 4b [69]) and a further network node (Fig. 4a [MME] or Fig. 4b [71]), a message comprising paired user equipment (UE) identifiers for UE identification (Fig. 4a [eNB S1-AP & MME S1-AP] or Fig. 4b [Source eNB S1-AP & Target eNB S1-AP] and Page 6 [0042]) over the interface to the network node (Fig. 4a [eNodeB] or Fig. 4b [69] and Page 6 [0042-0044] or [0047-0048]) and further network node (Fig. 4a [MME] or Fig. 4b [71] and Page 6 [0045, 0046] or [0049-0050]), respectively; 
responsive to determining that the identifier for UE identification to the network node uniquely identifies a UE to the network node, determining that the message is valid (Page 6 [0044] “The eNodeB S1-AP UE Identity 65 is allocated to uniquely identify the UE over the S1 interface within the eNodeB 61” note: there is no option in the claim for the message to be invalid, so this is a recitation of a cause/effect) irrespective of whether the identifier for UE identification to the further network node uniquely identifies the UE to the further network node.  (Page 6 [0044] “The eNodeB S1-AP UE Identity 65 is allocated to uniquely identify the UE over the S1 interface within the eNodeB 61” note: the identifier only has to be valid in the network node)
Regarding claim 25, Serravalle teaches wherein determining that the message is valid in further response to determining that the paired identifiers jointly identify a logical connection of the UE known to the network node.  (Page 6 [0042] “The response message of the peer node then contains the S1/X2 Application Identifier of both the originating and the peer node, for example “eNB S1-AP, MME S1-AP” and Page 7 [0059-0061])
Regarding claim 26, Serravalle teaches wherein the network node is a radio access node.  (Fig. 8A [eNB] and Page 8 [0064])
Regarding claim 27, Serravalle teaches wherein the network node is a core network node.  (Fig. 8B [MME] and Page 8 [0065])
Regarding claim 28, Serravalle teaches wherein the further network node is a radio access network node.  (Fig. 4B [71] and Page 6 [0048])
Regarding 29, Serravalle teaches wherein the further network node is a core network node. (Fig. 8A [MME] and Page 8 [0064])
Regarding claim 30, Serravalle teaches a method of error detection performed by a network node, the method comprising:
receiving, over an interface between the network node (Fig. 4a [MME] or Fig. 4b [71]) and a further network node (Fig. 4a [eNodeB] or Fig. 4b [69]), a message comprising paired user equipment (UE) identifiers for UE identification over the interface to the network node and further network node, respectively; (Page 6 [0042] “The response message of the peer node then contains the S1/X2 Application Identifier of both the originating and the peer node, for example “eNB S1-AP, MME S1-AP” and Fig. 4a [eNB S1-AP & MME S1-AP] or Fig. 4b [Source eNB S1-AP & Target eNB S1-AP] and)
irrespective of whether the identifier for UE identification to the further network node uniquely identifies a UE to the further network node, determining that the message is invalid in response to at least one of:
determining that the identifier for UE identification to the network node fails to uniquely identify a UE to the network node; (Page 7 [0051-0053] i.e. when the MME determines that the identifier is not unique, it is determined to be in error and accordingly, invalid) 
determining that the paired UE identifiers fail to jointly identify a logical UE connection known to the network node.  (Page 7 [0053])
Regarding claim 31, Serravalle teaches initiating an error indication procedure to release, by the further network node, of a logical connection of a UE identified by at least one of the paired identifiers.  (Page 7 [0053])
Regarding claim 32, Serravalle teaches responsive to determining that the paired UE identifiers fail to jointly identify the logical UE connection known to the network node, releasing a logical connection of a UE identified by the identifier for UE identification to the network node.  (Page 7 [0053-0057])
Regarding claim 33, Serravalle teaches wherein the network node is a radio access node.  (Fig. 8A [eNB] and Page 8 [0064])
Regarding claim 24, Serravalle teaches wherein the network node is a core network node.  (Fig. 8B [MME] and Page 8 [0065])
Regarding claim 35, Serravalle teaches wherein the further network node is a radio access network node.  (Fig. 4B [71] and Page 6 [0048])
Regarding 36, Serravalle teaches wherein the further network node is a core network node. (Fig. 8A [MME] and Page 8 [0064])
Regarding claims 37-42, the limitations of claims 37-42 are rejected as being the same reasons set forth above in claims 24-29.  Additional structure can be seen in Figs. 2/3 (base station/MME) and in the corresponding description on Pages 5-6 [0036-0037]. 
Regarding claims 43-49, the limitations of claims 43-49 are rejected as being the same reasons set forth above in claims 30-36.  Additional structure can be seen in Figs. 2/3 (base station/MME) and in the corresponding description on Pages 5-6 [0036-0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646